EXHIBIT 10.2
RESTRICTED STOCK AWARD AGREEMENT
Community Health Systems, Inc.
2009 Stock Option and Award Plan
          THIS AGREEMENT between you and Community Health Systems, Inc., a
Delaware corporation (the “Company”) governs an award of restricted stock in the
amount and on the date specified in your award notification (the “Grant Date”).
          WHEREAS, the Company has adopted the Community Health Systems, Inc.
2009 Stock Option and Award Plan (the “Plan”) in order to provide additional
incentive to certain employees and directors of the Company and its
Subsidiaries; and
          WHEREAS, the Compensation Committee of the Company’s Board of
Directors (the “Committee”) has determined to grant to you a number of Shares of
the Company’s Restricted Stock as provided herein to encourage your efforts
toward the continuing success of the Company.
          NOW, THEREFORE, the parties hereto agree as follows:
1. Grant of Restricted Stock.
          1.1 The Company hereby grants to you an Award of Shares of Restricted
Stock in the number set out in an electronic notification by the Company’s stock
option plan administrator, as may be appointed from time to time (the “Plan
Administrator”). The Shares of Restricted Stock granted pursuant to this Award
shall be issued in the form of a book entry of Shares in your name as soon as
reasonably practicable after the Date of Grant and shall be subject to your
acknowledgement and acceptance (or your estate, if applicable) of this agreement
by electronic means to the Plan Administrator as provided in Section 9 hereof,
or as you have been otherwise instructed.
          1.2 This Agreement shall be construed in accordance and consistent
with, and subject to, the provisions of the Plan (the provisions of which are
hereby incorporated by reference) and, except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan.
2. Restrictions on Transfer.
          The Shares of Restricted Stock issued under this Agreement may not be
sold, transferred or otherwise disposed of and may not be pledged or otherwise
hypothecated until all restrictions on such Restricted Stock shall have lapsed
in the manner provided in Section 3, 4 or 5 hereof.
3. Lapse of Restrictions Generally.
          Except as provided in Sections 4, 5 and 6 hereof, one-third (1/3) of
the number of Shares of Restricted Stock issued hereunder (rounded up to the
next whole Share, if necessary) shall vest, and the restrictions with respect to
such Restricted Stock shall lapse, on each of the first three (3) anniversaries
of the Date of Grant.

1



--------------------------------------------------------------------------------



 



4. Effect of Certain Terminations of Employment.
          If your employment terminates as a result of your death or Disability,
in each case if such termination occurs on or after the Date of Grant, all
Shares of Restricted Stock which have not become vested in accordance with
Section 3 or 5 hereof shall vest, and the restrictions thereon shall lapse as of
the date of such termination. If your employment is terminated by your employer
for any reason other than for Cause, then the restrictions on the entire Award
shall lapse on the later of (i) the first anniversary of the Date of Grant or
(ii) the date of your termination of employment.
5. Effect of Change in Control.
          In the event of a Change in Control of the Company at any time on or
after the Date of Grant, all Shares of Restricted Stock which have not become
vested in accordance with Section 3 or 4 hereof shall vest, and the restrictions
thereon shall immediately lapse.
6. Forfeiture of Restricted Stock.
          Upon the termination of your employment by you, the Company or its
Subsidiaries for any reason other than those set forth in Section 4 hereof prior
to such vesting, in addition to the circumstance described in Section 9(a)
hereof, any and all Shares of Restricted Stock which have not become vested in
accordance with Section 3, 4 or 5 hereof shall be forfeited and shall revert to
the Company.
7. Delivery of Restricted Stock.
          7.1 Except as otherwise provided in Section 7.2 hereof, evidence of a
book entry of Shares or, if requested by you prior to such lapse of
restrictions, a stock certificate with respect to the Shares of Restricted Stock
for which the restrictions have lapsed pursuant to Section 3, 4 or 5 hereof,
shall be delivered to you free of all restrictions thereon as soon as
practicable following the date on which the restrictions on such Shares of
Restricted Stock have lapsed.
          7.2 Evidence of the book entry of Shares with respect to Shares of
Restricted Stock whose restrictions have lapsed upon your death pursuant to
Section 4 hereof or, if requested by the executors or administrators of your
estate upon such lapse of restrictions, a stock certificate with respect to such
shares of Restricted Stock, shall be delivered to the executors or
administrators of your estate as soon as practicable following the Company’s
receipt of notification of your death, free of all restrictions hereunder. In
the event of your death, all references herein to “you” shall also include your
executors, administrators, heirs or assigns.
8. Dividends and Voting Rights.
          Subject to Section 9(a) hereof, upon issuance of the Shares of
Restricted Stock, you shall have all of the rights of a stockholder with respect
to such Shares, including the right to vote the Shares and to receive all
dividends or other distributions paid or made with respect thereto; provided,
however, that dividends or distributions declared or paid on the Restricted
Stock by the Company shall be deferred and reinvested in Shares of Restricted
Stock based on the Fair Market Value of a Share on the date such dividend or
distribution is paid or made (provided that no fractional Shares will be
issued), and the additional Shares of Restricted Stock thus acquired shall be
subject to the same restrictions on transfer and forfeiture and the same

2



--------------------------------------------------------------------------------



 



vesting schedule as the Restricted Stock in respect of which such dividends or
distributions were made.
9. Acknowledgement and Acceptance of Award Agreement.
          (a) The Shares of Restricted Stock granted to you pursuant to this
Award shall be subject to your acknowledgement and acceptance of the Award and
the terms of this Agreement to the Company or its Plan Administrator (including
by electronic means, if so provided) no later than the earlier of (i) 180 days
from the Date of Grant and (ii) the date that is immediately prior to the date
that the Restricted Stock lapses pursuant to Section 4 or 5 hereof (the “Return
Date”); provided that if you die before your Return Date, this requirement shall
be deemed to be satisfied if the executor or administrator of your estate
acknowledges and accepts this Agreement through the Company or its Plan
Administrator no later than ninety (90) days following your death (the “Executor
Return Date”). If this Agreement is not so acknowledged and accepted executed
and returned on or prior to your Return Date or the Executor Return Date, as
applicable, the Award of Shares of Restricted Stock evidenced by this Agreement
shall be forfeited, and neither you nor your heirs, executors, administrators or
successors shall have any rights with respect thereto.
          (b) If this Agreement is so acknowledged and accepted and returned on
or prior to your Return Date or the Executor Return Date, as applicable, all
dividends and other distributions paid or made with respect to the Shares of
Restricted Stock granted hereunder prior to such Return Date or Executor Return
Date shall be treated in the manner provided in Section 8 hereof.
10. No Right to Continued Employment.
          Nothing in this Agreement or the Plan shall interfere with or limit in
any way the right of the Company or its Subsidiaries to terminate your
employment, nor confer upon you any right to continuing employment by the
Company or any of its Subsidiaries or continuing service as a Board member.
11. Withholding of Taxes.
          Prior to the delivery to you of a stock certificate or evidence of the
book entry of Shares with respect to the Shares of Restricted Stock whose
restrictions have lapsed, you shall pay to the Company or the Company’s Plan
Administrator, the federal, state and local income taxes and other amounts as
may be required by law to be withheld (the “Withholding Taxes”) with respect to
such Restricted Stock. By acknowledging and accepting this Agreement in the
manner provided in Section 9 hereof, you shall be deemed to elect to have the
Company or the Plan Administrator withhold a portion of such Restricted Stock
having an aggregate Fair Market Value equal to the Withholding Taxes in
satisfaction thereof, such election to continue in effect until you notify the
Company or its Plan Administrator before such delivery that you shall satisfy
such obligation in cash, in which event the Company or the Plan Administrator
shall not withhold a portion of such Restricted Stock as otherwise provided in
this Section 11.
12. You Are Bound by the Plan.
          By acknowledging and accepting this Award and the terms of this
Agreement you hereby confirm the availability and your review of a copy of the
Plan and the Prospectus, and other

3



--------------------------------------------------------------------------------



 



documents provided to you in connection with this award by the Company or its
Plan Administrator, and you agree to be bound by all the terms and provisions
thereof.
13. Modification of Agreement.
          This Agreement may be modified, amended, suspended or terminated, and
any terms or conditions may be waived, but only by a written instrument executed
by both parties hereto.
14. Severability.
          Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
15. Governing Law.
          The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Delaware without giving
effect to the conflicts of laws principles thereof.
16. Successors in Interest.
          This Agreement shall inure to the benefit of and be binding upon any
successor to the Company. This Agreement shall inure to the benefit of your
legal representatives. All obligations imposed upon the Company and all rights
granted to you under this Agreement shall be binding upon the Company’s
successors or assigns and upon your heirs, executors, administrators and
successors.
17. Resolution of Disputes.
          Any dispute or disagreement which may arise under, or as a result of,
or in any way relate to, the interpretation, construction or application of this
Agreement shall first be referred to the Chief Executive Officer for informal
resolution, and if necessary, referred to the Committee for its determination.
Any determination made hereunder shall be final, binding and conclusive on you,
your heirs, executors, administrators and successors, and the Company and its
Subsidiaries for all purposes.
18. Entire Agreement.
          This Agreement and the terms and conditions of the Plan constitute the
entire understanding between you and the Company and its Subsidiaries, and
supersede all other agreements, whether written or oral, with respect to the
Award.
19. Headings.
          The headings of this Agreement are inserted for convenience only and
do not constitute a part of this Agreement.
20. Deemed Execution. On the date of your electronic acceptance of the terms of
the Award and this Agreement, this Agreement shall be deemed to have been
executed and delivered by you and the Company.
COMMUNITY HEALTH SYSTEMS, INC.

4